DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 	This communication is responsive to the request for continued examination filed on 12/7/2021.  This action is Non-Final.  Claims 1-20 are pending.  Claims 1, 8, 11, 15-17 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
In regards to claim 12, line 3 amend the limitations “the universal number format” and “the posit format” to “a universal number format” and “a posit format” as to correct a minor antecedent basis issue as there is no prior recitation of “a universal number format” nor “a posit format”. (note: the limitation does not rise to 
In regards to claim 12, lines 4-5 amend the limitation “the plurality of sense amplifiers” to “the plurality of periphery sense amplifiers” as to use language consistent with claim 8, line 2.
In regards to claim 13, lines 3-7 amend each recitation of “the plurality of sense amplifiers” to “the plurality of periphery sense amplifiers” as to use language consistent with claim 8, line 2. (note:  there are three recitations)
In regards to claim 14, lines 2-4 amend each recitation of “the plurality of sense amplifiers” to “the plurality of periphery sense amplifiers” as to use language consistent with claim 8, line 2. (note:  there are two recitations)
In regards to claim 15, lines 15-16 amend the limitation “the plurality of periphery sense amplifiers” to “the plurality of sense amplifiers” as to use consistent language in claim 15, 2. 
In regards to claim 16, line 5 amend the limitation stating “the second bit” to “the second bit string” as there is no prior recitation of “a second bit”. (note: the limitation does not rise to a level of indefiniteness as defined in MPEP 2173, and is more of a clerical oversight, therefore it has not been addressed in a 112(b) rejection)
Claims 16-20 are dependent upon claim 15 above and are further objected to for including the deficiencies of independent claim 15 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 8, lines 13-14, 19 and 22-24 each include a recitation of “the plurality of periphery sense amplifiers” that lacks clarity.  The limitations lack clarity because it is unclear if each recitation is referring to “a plurality of periphery sense amplifiers” of line 2 or “a plurality of periphery sense amplifiers” of line 6.   The examiner suggests amending the recitation of “a plurality of periphery sense amplifiers” of line 6 to “the plurality of periphery sense amplifiers” as to correct the issue.
In regards to claim 11, line 5 the limitation stating “the plurality of periphery sense amplifiers” lacks clarity.  The limitation lacks clarity because it is unclear if the recitation is referring to “a plurality of periphery sense amplifiers” of line 2 of claim 8 or “a plurality of periphery sense amplifiers” of line 6 of claim 8.   
In regards to claim 12, lines 4-5 the limitation stating “the plurality of sense amplifiers” lacks clarity.  The limitation lacks clarity because it is unclear if the recitation is referring to “a plurality of periphery sense amplifiers” of line 2 of claim 8 or “a plurality of periphery sense amplifiers” of line 6 of claim 8.   
In regards to claim 13, lines 3-7 include three limitations stating “the plurality of sense amplifiers” that lack clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a plurality of periphery sense amplifiers” of line 2 of claim 8 or “a plurality of periphery sense amplifiers” of line 6 of claim 8.   
In regards to claim 14, lines 2-4 include two limitations stating “the plurality of sense amplifiers” that lack clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a plurality of periphery sense amplifiers” of line 2 of claim 8 or “a plurality of periphery sense amplifiers” of line 6 of claim 8.   
Claims 9-14 are dependent upon claim 8 above and are further rejected to for including the deficiencies of independent claim 8 above.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

8.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

9.	At step 2A, prong one, the claims recite “performing a first operation, by a processing device, using the first bit string having a bit width of at least 8 bits and the second bit string having a bit width of at least 8 bits…wherein the first bit string and the second bit string are formatted in a universal number format or a posit format… performing a second operation to sum the multiplexed result of the first operation and the third bit string and a bit string stored in the second set of periphery sense amplifiers coupled to the memory array…a result of the second operation”. The limitations above describe a process that under its broadest reasonable interpretation cover a mathematical operation, but for the recitation of computer components.  That is, other than reciting generic computing elements (i.e. control circuitry, memory device, memory array, periphery sense amplifiers, quire accumulator, processing device and a memory resource) nothing in the claims preclude the steps from practically being performed in the mind or on pen and paper in calculation.  For example, performing a first and second operation in context of the claims encompasses performing recursive operations such as multiply-accumulate operations or any other suitable mathematical operations (see paragraphs [0022 and 00170-00173] of instant application). If a claim, limitation, under its broadest reasonable interpretation, covers performance of a mathematical operation in the mind or on, pen and paper but for the recitation of generic computer components then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, independent claims 1, 8 and 15 recite an abstract idea.

10.	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements such as a user command indicative of controlling access to a plurality of periphery sense amplifiers, control circuitry comprising a memory resource, a memory array, a quire accumulator, periphery sense amplifiers, processing device and a memory device; wherein the additional elements are used to perform the mathematical operation and store inputs/outputs of the mathematical operation (note:  each of the independent claims does not include all of the additional elements listed above).  The above additional elements are recited in the claims at a high-level of generality (i.e. a computing device which comprises various memories and control circuitry which are used to perform mathematical operations, wherein an instruction (i.e. user command) is used to perform the mathematical operations using the memories and control circuitry) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  
	The claims also include additional limitations such as writing bit strings and operation results to a plurality of periphery sense amplifiers (i.e. another memory as the instant specification paragraph [0050] defines sense amplifiers as any one or more of sense amplifiers, latches, flip flops, registers, etc.), as well as retrieving/writing bit strings to and/or from memory.  Those additional elements are recited at a high-level of generality and therefore represent insignificant extra-solution activity because they amount to mere data gathering and outputting (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

11. 	At step 2B, the claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception.  As discussed above with
respect to integration of the abstract idea into a practical application, the additional
claim elements viewed as a whole can be viewed as using mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)).  For example, the amended claims include a “user command” (i.e. a mere instruction) that causes the generic computing elements of the computer (i.e. processing device, quire accumulator and control circuitry) to perform operations and retrieve and write bit strings and/or operation results to various memories (i.e. memory array, plurality of sense amplifiers, or memory resource).  
	Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations identified above as insignificant extra-solution activity are also well-understood, routine and conventional (See MPEP 2106.05 (d)).  For example, the courts have recognized that receiving or transmitting data over a network (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), as well as storing and retrieving information in memory are well‐understood, routine, and conventional functionalities (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
	In addition to the court cases above, the NPL reference “Computer Architecture A Quantitative Approach” (cited on PTO-892 filed on 9/24/2021) teaches that periphery sense amplifiers are well-understood, routine and conventional as page 311 displays a basic DRAM configuration that includes a memory array with periphery sense amplifiers and I/O.  This reference also discusses that DRAM has been used as main memory since 1975.  Therefore, including periphery sense amplifiers used to receive and store data is well known, routine and conventional.  Furthermore, patent reference Kim, USPAT No. 7,616,511 (cited on PTO-892 filed on 9/24/2021) describes an I/O sense amplifier that comprises a buffer unit used to buffer (e.g. store) data; this further indicates that a sense amplifier which is able to store data is a type of memory used to store data which is a well‐understood, routine, and conventional functionality.  (See above cited court cases for further clarification)
	Therefore, based on the discussion of the additional elements above, the claims are not patent eligible.

12.	Dependent claims 2-7, 9-14 and 16-20 do not aid in the eligibility of the respective independent claims.  For example, claims 2-7, 9-14 and 16-20 merely provide further embellishments of the limitations recited in the respective independent claims.  For example, similar claims 2-7, 9-14 and 16-20, further recite limitations which discuss further mathematical or conversion operations (see claims 2-5, 7, 11-12, 16-17), discuss mere data retrieval or outputting (claims 6, 9, 13-14 and 19-20), or discuss a format for the data operated on in the abstract idea (see claims 10 and 18).  Thus, dependent claims 2-7, 9-14 and 16-20 are also ineligible.

Allowable Subject Matter
13.	Claims 1-20 would be allowable if rewritten or amended to overcome the 35 U.S.C 101, set forth in this Office action (also note that claims 8-14 would also have to overcome the 35 U.S.C 112(b) rejections).  Specifically, claims 1-20 are allowable over the prior art of record because the combination of the prior art of record does not teach all steps and computer components specifically used to perform the operations of independent claims 1, 8 and 15 as currently amended, absent impermissible hindsight.

Response to Arguments
14.	Applicant’s arguments, see pages 9-10 and 13-18 of the remarks filed on 11/22/21, with respect to the previous claim objections and 35 USC 112(b) rejections of claims 1-14, 16-17 and 20 have been fully considered and are persuasive.  Therefore, the previous claim objections and 35 USC 112(b) rejections have been withdrawn. However, in light of the new amendments, one or more new claim objections and 35 USC 112(b) rejections have been made (see objections and rejections above).

15.	Applicant's arguments filed on 11/22/2021 with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive.  Therefore, the 35 USC 101 rejections in view of claims 1-20 have been maintained.

16.	Applicant argues the 35 USC 101 rejection on page 13 of the remarks filed on 11/22/21, in the substance that:
	“In light of the foregoing, Applicant respectfully submits that the above emphasized portions of amended claims 1, 8, and 15, in connection with the remaining limitations of said claims "overcome the rejection, as claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more" as suggested on Page 24 of the FOA.”
	
	The examiner respectfully disagrees with the assertions made by the applicant above, that the current claim amendments overcome the previous 101 rejection by claiming a particular solution to a problem or a particular way to achieve a desired outcome that would integrate the judicial exception into a practical application or provide significantly more. (See MPEP 2106.05(f) (1))
	The examiner notes that in the final office action, mailed on 9/24/2021, the examiner suggested the previous amendment in section 19 as she believed at the time that the specification provided adequate support for how the well-known peripheral sense amplifiers could be accessed, although they had previously been hidden in previous memory architectures (this was based on paragraphs [0025, 0049 and 0066] of applicant’s disclosure).
	However, upon further consideration and consultation with a quality assurance specialist, it appears that the use or receipt of a command (i.e. instruction) used to access a type of memory (peripheral sense amplifiers) is simply using a mere instruction to apply the exception (See MPEP 2106.05(f)).  Said another way the instruction is used to perform mathematical operations and store data in a memory array or periphery sense amplifiers, therefore the instruction has not indicated a particular way in which the hidden periphery sense amplifiers can now be accessed.
	For example, MPEP 2106.05(f) states “in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem"))”
	Similarly, as indicated in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940, the instant application claims are directed towards an abstract idea of a mathematical operation (i.e. see paragraphs [0022 and 00170-00173] of instant application).  The additional limitations describe various generic computing components and memories used to perform the mathematical operations (such as memory array, periphery sense amplifiers, processing device, control circuitry, quire accumulator); additionally, the newly amended limitations have just indicated that a user command is received to perform the mathematical operations and store results/bit strings to one of the memory resources (i.e. memory array or periphery sense amplifiers).
	However, nothing in the claims indicate what specific steps were undertaken other than merely using the abstract idea in the context of in-memory processing (i.e. using control circuitry, processing device, quire accumulator and memory resources, all of which are a part of a memory device (see Fig. 1 of instant application)).  The examiner further notes that the instant application’s disclosure and claims appear to provide only a result-oriented solution and lack details as to how claimed invention overcame previous problems.  For example, paragraphs [0025 and 0049] of the applicant’s disclosure indicate a user may be provided access to the peripheral circuitry using a user command, as to allow greater control over what types of operations can use the peripheral circuitry.  However, as the peripheral circuitry is simply another well-known type of memory (see 35 USC 101 rejection for citations and prior art indicating the periphery sense amplifiers are well-known), which could have been used for operations in the past, what steps did applicant take as to be able to access and control operations using the peripheral circuitry?   Did applicant utilize or reconfigure any special hardware to access the peripheral circuitry, such as word line drivers?  Did the applicant take any new steps, such as the peripheral circuitry must be accessed in a particular order for the mathematical operations to be achieved?  Any answers to the above types of questions that can be indicated in the claims or specification could overcome the 35 USC 101 rejections.  However, the claim should not merely claim a result-oriented solution.
	In conclusion, the claims are ineligible, because the additional claim limitations provide only a result-oriented solution and lack details as to how (i.e. how a specific step, device or method is used) the computer accesses periphery sense amplifiers, which is equivalent to the words "apply it".

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183